                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JOSHUA N. PEACOCK,

       Petitioner,

v.                                                                       No. 19-cv-0941 WJ/SMV

STATE OF NEW MEXICO,

       Respondent.

                     PRO SE PRISONER CASE MANAGEMENT ORDER

       THIS MATTER is before the Court sua sponte. The Court has received and docketed the

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody filed pro

se by Petitioner Joshua N. Peacock on October 7, 2019. [Doc. 1]. Petitioner shall include the case

number, 19-cv-0941 WJ/SMV, on all papers filed in this proceeding.

       Petitioner must comply with the Rules Governing Section 2254 Proceedings in the District

Court, the Federal Rules of Civil Procedure, the Local Rules of this Court, and any Order of the

Court. Failure to comply with the Rules or Court Orders may result in dismissal of this case or

other sanctions. Fed. R. Civ. P. 41(b); see also Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th

Cir. 1994). Petitioner is obligated to keep the Court advised of any changes in Petitioner’s mailing

addresses. Failure to keep the Court informed of Petitioner’s correct address may also result in

dismissal of the case or other sanctions. See D.N.M. LR-Civ. 83.6.

       Because Petitioner is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Petition.      See Rule 4 of the Rules Governing Section 2254
Proceedings. Whenever a prisoner brings a proceeding seeking habeas corpus relief, the Court is

obligated to screen the prisoner’s petition. Rule 4 states:

         If it plainly appears from the petition and any attached exhibits that the petitioner
         is not entitled to relief in the district court, the judge must dismiss the petition and
         direct the clerk to notify the petitioner.

Id.

         Any request to the Court for relief must be in the form of a motion. Fed. R. Civ. P. 7(b).

The filing of excessive motions may cause substantial delay in completion of the Court’s

preliminary screening and resolution of the case. Petitioner should avoid filing unnecessary

motions. Requests for service of process, discovery, expansion of the record, and submissions of

proof are premature and unavailable prior to the Court’s completion of its screening obligation.

See Jones v. Bock, 549 U.S. 199, 213–14 (2007). If Petitioner’s Petition is not dismissed on initial

screening, the Court will enter further orders governing service of process, discovery, expansion

of the record, and scheduling.

         Petitioner should not send any letters to the Court other than transmittal letters or requests

for information or copies. All mail relating to this case must be directed to the Clerk of the Court.

Petitioner is not to send any mail directly to the assigned District Judge or the assigned Magistrate

Judge.

         IT IS ORDERED that this Case Management Order shall govern proceedings in this case

until further order of the Court.

         IT IS SO ORDERED.

                                                                 _____________________________
                                                                 STEPHAN M. VIDMAR
                                                                 United States Magistrate Judge



                                                        2
